                                                                    1
                                                                                                                                2/18/2020
                                                                    2

                                                                    3

                                                                    4

                                                                    5

                                                                    6

                                                                    7

                                                                    8               THE UNITED STATES DISTRICT COURT FOR THE
                                                                    9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                   10

                                                                   11 DUVINA FLORES, an Individual,           CASE NO: 19-CV-10698-JAK-MRW
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12
P ANISH S HEA & B OYLE




                                                                                        Plaintiff,            ORDER DISMISSING CASE
                               Los Angeles, California 90025




                                                                                                              WITHOUT PREJUDICE
                                                                   13         v.
                                                                   14 OLYMPUS AMERICA, INC.,
                                                                        OLYMPUS CORPORATION OF THE
                                                                   15 AMERICAS, OLYMPUS MEDICAL
                                                                        SYSTEM CORPORATION, VINCENT
                                                                   16 J. HERNANDEZ, ERIC ARABIT,
                                                                        KATRINA RESPICIO, CUSTOM
                                                                   17 ULTRASONICS, INC., REGENTS OF
                                                                        THE UNIVERSITY OF
                                                                   18 CALIFORNIA, and DOES 1 through
                                                                        20 inclusive,
                                                                   19

                                                                   20                   Defendants.
                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                    1        After considering Parties' Notice of Settlement of Entire Case and Joint
                                                                    2 Stipulation and good cause appearing:

                                                                    3        IT IS HEREBY ORDERED THAT the case is dismissed without prejudice,
                                                                    4 and all dates and deadlines governing this Action are vacated.

                                                                    5        IT IS FURTHER ORDERED THAT the Court retains jurisdiction to vacate
                                                                    6 this Order and to reopen the action within 60 days from the date of this Order;

                                                                    7 provided, however, any request by any party(ies) that the Court do so, shall make a

                                                                    8 showing of good cause as to why the settlement has not been completed within the

                                                                    9 60-day period, what further settlement processes are necessary, and when the

                                                                   10 party(ies) making such a request reasonably expect the process to be concluded.

                                                                   11 This Order does not preclude the filing of a stipulation of dismissal with prejudice
   LLP
                         11111 Santa Monica Boulevard, Suite 700

                          310.477.1700 phone • 310.477.1699 fax




                                                                   12 pursuant to Fed. R. Civ. P. 41, which does not require the approval of the Court.
P ANISH S HEA & B OYLE
                               Los Angeles, California 90025




                                                                   13 Such a stipulation shall be filed within the aforementioned 60-day period, or by such

                                                                   14 later date ordered by the Court pursuant to a stipulation by the parties that conforms

                                                                   15 the requirements of a showing of good cause stated above.

                                                                   16        IT IS SO ORDERED.
                                                                   17

                                                                   18 DATED: February 18, 2020

                                                                   19
                                                                                                                ___________________________________
                                                                                                                __________ _________
                                                                   20
                                                                                                                John
                                                                                                                  hn A.
                                                                                                                Joh  A Kronstadt
                                                                   21                                           United States District Judge
                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
